DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cushner et al. U.S. Publication No. (2014/0275803 A1).
With respect to claim 21, Cushner et al. substantially discloses an adjustable protective mouth assembly for protecting the surroundings adjacent to the oral cavity of a patient (Abstract, an adjustable bite block for positioning within a person's mouth and maintaining the mouth in an open position; (Figs. 1,3, and 6) and [0042], the walls 80 or floor 82 may comprise cushioned material to provide comfort or protection for the person’s mouth or teeth), the adjustable protective mouth assembly comprising: 

With respect to claim 23, Cushner et al. discloses the first leg (80), the second leg (65), and channeled body (82) are discontinuous, providing a first end and a second end (as shown in fig.7).  
With respect to claim 25, Cushner et al. discloses the first angle located between the connecting portion (9) and the first leg (80) and the second angle located between the connecting portion (53) and the second leg (65) are not equal during use when positioned in a patient's oral cavity. The connecting portions (9 and 53) have varying heights, as such, when donned within the oral cavity of the user the angle will not equal during use when positioned within the oral cavity of the user.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cushner et al. U.S. Publication No. (2014/0275803 A1).
With respect to claim 1, Cushner et al. substantially discloses an adjustable protective mouth assembly for protecting the surroundings adjacent to the oral cavity of a patient (Abstract, an adjustable bite block for positioning within a person's mouth and maintaining the mouth in an open position; (Figs. 1,3, and 6) and [0042], the walls 80 or floor 82 may comprise cushioned material to provide comfort or protection for the person’s mouth or teeth), the adjustable protective mouth assembly comprising: 
a channeled body (82 and 91-92, Figs.6 and 7) and [0051]) having a first leg (59, Figs. 7-8B, and [0044]) and a second leg (80, Fig.7 and [0042]) spaced and coupled by a connecting portion (Figs. 7-8B, 59 and 80 are spaced and coupled by a connecting portion 9; [0046]), the channeled body for inserting into the oral cavity of a patient during use (Figs. 1,6 and 7; [0005], FIG. 1 is a perspective view illustrating an oral apparatus inserted into a person’s mouth 
the channeled body (82 and 91-92, Figs.6 and 7) further comprising a first end (65, Figs. 8A-8B, [0044]) and a second end (55, Figs.8A-8B, [0044]), such that the channeled body of said first end (Fig.7) and bodies 91 or 92; Figs. 8A-8B, 65) is constructed to be received and nest within the channeled body of the second end (Fig.7) and bodies 91 or 92; Figs. 8A-8B, 55; [0044]-[0047], the insert 63 of the second band 65 is also configured to insert into the slot 56 of the first band 55. To close the loop, a user connects the first and second bands 55, 65 by placing the inserts 53,63 into the slots 56, 66 and engaging the ratchet teeth 61 with the ratchet receiving teeth 62), forming a connection therebetween the first end and the second end to further form (Figs.7-8B) and [0044]-[0047]) an adjustable protective mouth assembly (Abstract; [0042]).
 Cushner et al. substantially discloses the invention as claimed but did not explicitly disclose an integral, continuous adjustable protective mouth assembly. 
However, Cushner et al. teaches, in a differing embodiment, an integral, continuous adjustable protective mouth assembly (Figs.1-5) and [0033], the oral apparatus 10 is a bite block comprising at least one band that is curved. When connected, the band forms a closed loop with an opening 14 defined therethrough; [0036], when separated, the band 25, as shown in FIG. 3, is one elongated piece of curved material comprising a first end 27 and a second end 28. The first and second end 27, 28 are configured to be coupled to one another so as to define a closed loop (shown in FIG. 2) with the opening 24 defined therethrough.). 

With respect to claim 5, Cushner et al. discloses the assembly of claim 1, wherein the connecting portion comprises a hinge joint (Fig.17) and [0059], (Fig.17) shows another example embodiment of an adjustable bite block that incorporates an interference fit and hinge mechanism.), such that when the connection is formed, the hinge joint allows adjustment of a position of the first leg relative to the second leg from a first hinge angle to a second hinge angle, [0059], in the depicted embodiment, the adjustable bite block 300 comprises a first band 355 and a second band 365 that connect to form a closed loop defining an opening 344. The second end 359 of the first band 355 and the second end 369 of the second band 365 are hingedly connected at a hinge 315 that enables rotation of the second band 365 relative to the first band 355.) to alter a circumference of the assembly [0061], in order to define the radial dimension of the loop and the opening 344, the second band 365 may be rotated relative to the first band 355 such that a different protrusion 371 securely engages with the slot 341 of the first band 355. For example, a user could rotate the second band 365 downwardly to securely engaging a different protrusion 371a with the slot 341.  In such a manner, the radial dimension of the loop and opening would enlarge.). Cushner et al. teaches the hinge mechanism in a differing embodiment. 

With respect to claim 11, Cushner et al. discloses the assembly of claim 1, wherein the first end comprises a series of ribs formed to nest within a matching series of ribs comprised on the second end (Figs.8A-8B) and [0046], the first band 55 may comprise ratchet receiving teeth 62 located near the second end 59 of the first band 55 and configured to engage with the ratchet teeth 61).
Claims 2-4, 9-10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cushner et al. as applied to claim1 above, and further in view of Keys, Jr.  (hereinafter Keys) U.S. Patent No. (4,543,950).
With respect to claim 2, Cushner et al. substantially discloses the assembly of claim 1, wherein the channeled body is formed such that when the connection is formed, a patient's mouth in an opened position ([0044], the adjustable bite block 40 comprises a first band 55 and a second band 65 that connect to form a closed loop defining an opening 44; Para. [0051], the walls 80 or floor 82 may comprise cushioned material to provide comfort or protection for the person's mouth or teeth; [0053], other configurations for an oral appliance for maintaining a person's mouth open; [0065]). Cushner et al. fails to explicitly disclose the assembly conforms to the shape of a patient’s mouth.

In view of the teachings of Keys, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the invention to modify Cushner et al. to conform the assembly to the shape of a patient’s mouth, as taught by Keys. The motivation for doing so would be to provide comfort or protection for the person's mouth or teeth while maintaining the person's mouth in an open position to allow medical instruments to pass into a person's mouth (Cushner et al., Abstract and [0032];[0051];[0053]).
With respect to claim 3, Cushner et al. discloses the assembly of claim 1, wherein the channeled body is formed such that when the connection is formed (Figs.7-8B) and [0044]-[0047]). 
Cushner et al. fails to explicitly disclose the assembly is substantially oval shaped with a concave bias along a first side and a second side relative to an upper portion and a lower portion. 
Keys however, teaches the assembly is substantially oval shaped with a concave bias along a first side and a second side relative to an upper portion and a lower portion (Keys, Figs. 2, 4 and 5, [Col.2], lines 24-58), the toroid's cross-sectional configuration is illustrated in phantom for the jaw sections 14,15 and the hinge sections 16,17, by shaded areas 18, 19, respectively, in FIG. 2. Note the cross-sectional configuration 18 of each jaw section 14,15 along 
In view of the teachings of Keys, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Cushner et al. to shape the assembly, as taught by Keys. The motivation for doing so would be to provide comfort or protection for the person's mouth or teeth while maintaining the person's mouth in an open position to allow medical instruments to pass into a person’s mouth (Cushner et al., Abstract; [0032];[0051];[0053]).

Cushner et al. fails to explicitly disclose wherein the body is formed by at least one of molding: a polymeric material; and thermally resistant silicone. 
Keys however, teaches wherein the body is formed by at least one of molding: a polymeric material; and thermally resistant silicone (Keys, [Col.3], lines 40-42), one preferred material useful in molding the mouthpiece of this invention is a surgical silicone rubber).
In view of the teachings of Keys, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Cushner et al. to form the assembly, as taught by Keys of silicone. The motivation for doing so would be to provide comfort or protection for the person's mouth or teeth while maintaining the person's mouth in an open position to allow medical instruments to pass into a person's mouth (Cushner et al., Abstract and [0032];[0036];[0051];[0053]).
With respect to claim 9, Cushner et al. discloses the assembly of claim 1.  Cushner et al. fails to explicitly disclose wherein the connecting portion comprises a tapered portion, the portion oriented to conform to an inner portion of a patient's upper lip. 
However, in an alternate embodiment, Cushner et al. teaches wherein the connecting portion comprises a tapered portion, the portion oriented to an inner portion of a patient's (Para. [0036], one elongated piece of curved material comprising a first end 27 and a second end 28. 
In view of the alternative embodiment of Cushner et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Cushner et al. to use a tapered connection on the upper portion of the person’s mouth, as taught in the differing embodiment, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be to provide comfort or protection for the person's mouth or teeth while maintaining the person's mouth in an open position to allow medical instruments to pass into a person’s mouth (Abstract and [0032];[0051];[0053]). 
Further, Keys teaches the portion oriented to conform to an inner portion of a patient's upper lip (Keys, [Col.4], lines 2-6) and with the mouthpiece 10 installed between the patient's jaws and face, and because of its hardness and flexibility characteristics, it is thereafter conformed to the interior of the patient's mouth as desired by the attending physician.; Fig.1).
In view of the teachings of Keys, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Cushner et al. to conform the assembly to the shape of a patient's mouth, as taught by Keys. The motivation for doing so would be to provide comfort or protection for the person's mouth or teeth while maintaining the person's mouth in an open position to allow medical instruments to pass into a person's mouth (Cushner et al., Abstract and [0032];[0051];[0053]).

However, in an alternate embodiment, Cushner et al. teaches wherein the channeled body comprises a first tapered portion on the first end and a second tapered portion on the second end, such that when the connection is formed the first tapered portion and the second tapered portion are oriented to an inner portion of a patient's mouth [0036], one elongated piece of curved material comprising a first end 27 and a second end 28. The first and second end 27, 28 are configured to be coupled to one another so as to define a closed loop (shown in FIG. 2) with the opening 24 defined therethrough; (Figs.1 and 3); 27 and 28 are tapered and orientated to the inner portion of the mouth). 
In view of the alternative embodiment of Cushner et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Cushner et al. to use a tapered connection on the upper portion of the person's mouth, as taught in the differing embodiment, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be to provide comfort or protection for the person's mouth or teeth while maintaining the person's mouth in an open position to allow medical instruments to pass into a person's mouth (Abstract and [0032]; [0051];[0053]).
 Further, Keys teaches the portion oriented to an inner portion of a patient's mouth (Keys, [Col.4], lines 2-6) and with the mouthpiece 10 installed between the patient's jaws and face, and 
In view of the teachings of Keys, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Cushner et al. to conform the assembly to the shape of a patient’s mouth, as taught by Keys. The motivation for doing so would be to provide comfort or protection for the person's mouth or teeth while maintaining the person’s mouth in an open position to allow medical instruments to pass into a person's mouth (Cushner et al., Abstract and [0032];[0051]; [0053]).
With respect to claim 17, Cushner et al. substantially discloses an adjustable protective mouth assembly for protecting the oral cavity and surround of a patient (Abstract, an adjustable bite block for positioning within a person's mouth and maintaining the mouth in an open position; (Figs.1, 3, and 6) and [0042], the walls 80 or floor 82 may comprise cushioned material to provide comfort or protection for the person's mouth or teeth), 
the adjustable protective mouth assembly comprising: a channeled body (82, 91, and 92, Figs.6-7 and [0051]) having a first leg (59, Figs. 7-8B and [0044]) and a second leg (80, Fig.7) and [0042]), the channeled body for inserting into the oral cavity of a patient during use (Figs. 1,6 and 7; and [0005], Fig.1 is a perspective view illustrating an oral apparatus inserted into a person's mouth for maintaining their mouth in an open position, wherein instruments are being passed through the oral apparatus into the person's mouth);
 the channeled body (82, 91-92, Fig.7) further comprising a first end of the first leg (65, Figs. 8A-8B), and [0044]) and a second end of the second leg (55, Figs. 8A-8B) and [0044]), such that the channeled body of the first end (Fig. 7, bodies 91 or 92; Figs. 8A-8B, 65) is 
Cushner et al. substantially discloses the invention as claim but did not explicitly discloses first and second legs spaced and integrally coupled by a joint of a connecting portion, and the first end further comprises a first tapered portion and the second end comprises a second tapered portion, such that when the connection is formed, the first tapered portion and the second tapered portion are oriented to conform to an inner portion of a patient's upper lip to further form a continuous adjustable protective mouth assembly. 
However, in alternate embodiments, Cushner et al. teaches first and second legs spaced and integrally coupled by a joint of a connecting portion (Fig.17; [0059], in the depicted embodiment, the adjustable bite block 300 comprises a first band 355 and a second band 365 that connect to form a closed loop defining an opening 344.  The second end 359 of the first band 355 and the second end 369 of the second band 365 are hingedly connected at a hinge 315 that enables rotation of the second band 365 relative to the first band 355), and the first end further comprises a first tapered portion and the second end comprises a second tapered portion, such that when the connection is formed, the first tapered portion and the second tapered portion are oriented to conform to an inner portion of a patient’s mouth to further form a continuous adjustable protective mouth assembly (Fig.1; [0036], one elongated piece of curved material 
In view of the alternate embodiment to Cushner et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of Cushner et al. with a hinge mechanism and tapered connector, as taught in the differing embodiment, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be to maintaining the person's mouth in an open position to allow medical instruments to pass into a person's mouth (Abstract;  [0032];[0051];[0053]). 
Further, Keys teaches the portion oriented to conform to an inner portion of a patient's upper lip (Keys, [Col.4], lines 2-6) and with the mouthpiece 10 installed between the patient’s jaws and face, and because of its hardness and flexibility characteristics, it is thereafter conformed to the interior of the patient's mouth as desired by the attending physician; Fig.1). 
In view of the teachings of Keys, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Cushner et al. to conform the assembly to the shape of a patient’s mouth, as taught by Keys. The motivation for doing so would be to provide comfort or protection for the person's mouth or teeth while maintaining the person's mouth in an open position to allow medical instruments to pass into a person's mouth (Cushner et al., Abstract and [0032];[0051];[0053]).
With respect to claim 20, the combination of Cushner et al./Keys discloses the assembly of claim 17.  Cushner et al. further discloses the first end comprises a series of ribs formed to nest within a matching series of ribs comprised on the second end (Figs. 8A-8B) and [0046], the .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cushner et al. as applied to claim 1 above, and further in view of Inoue U.S. Patent No. (4,200,089).
Regarding claim 7, Cushner et al. discloses the assembly of claim 1. Cushner et al. fails to explicitly disclose wherein the channeled body is formed to comprise a first side and a second side, relative to an upper portion and a lower portion, the first side and the second side formed to comprise a greater material thickness relative to a material thickness of the upper portion and the lower portion. 
Inoue however, teaches in the same filed of endeavor mouth spreaders (Inoue, Abstract) and teaches wherein the channeled body is formed to comprise a first side and a second side, relative to an upper portion and a lower portion, the first side and the second side formed to comprise a greater material thickness relative to a material thickness of the upper portion and the lower portion (Inoue, Figs. 1-3, channel with varying degrees of thickness throughout attached to a spring arm spreader; [Col.2], lines 4-58).
In view of the teachings of Inoue, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of Cushner et al. with the channel thickness, as taught by Inoue. The motivation for doing so would be to provide comfort or protection for the person's mouth or teeth while maintaining the person’s mouth in an open position to allow medical instruments to pass into a person's mouth (Bracco, Abstract; [0032];[0036];[0051];[0053]).
.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cushner et al./Keys as applied to claim 17 above, and further in view of Inoue U.S. Patent No. (4,200,089).
With respect to claim 18, the combination of Cushner et al./Keys discloses the assembly of claim 17.  Cushner et al. fails to explicitly disclose wherein the channeled body is formed to comprise a first side and a second side comprising a greater material thickness relative to a material thickness of an upper portion and a lower portion. 
Inoue however, in the same the field of endeavor teaches mouth spreaders (Inoue, Abstract) and teaches wherein the channeled body is formed to comprise a first side and a second 
In view of the teachings of Inoue, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of Cushner et al./Keys with the channel thickness, as taught by Inoue. The motivation for doing so would be to provide comfort or protection for the person’s mouth or teeth while maintaining the person’s mouth in an open position to allow medical instruments to pass into a person's mouth (Cushner et al., Abstract; [0032];[0036];[0051];[0053]).
With respect to claim 19, modified Cushner et al./Keys discloses the adjustable protective mouth assembly of claim 18.  In regards to wherein at least one of: the first side is utilized for increased stability of the assembly when used in conjunction with a retractor; and the second side is utilized for increased stability of the assembly when used in conjunction with the retractor, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case the adjustable protective mouth assembly of Cushner et al. is capable of being used as at least one of: the first side is utilized for increased stability of the assembly when used in conjunction with a retractor; and the second side is utilized for increased stability of the assembly when used in conjunction with the retractor, since nothing in the prior art prevents it from being used in this manner.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cushner et al. as applied to claim 21 above, and further in view of Garrison U.S. Patent No. (6,241,521 B1).
With respect to claim 24, Cushner et al. substantially discloses the assembly of claim 21.   Cushner et al. did not explicitly discloses at least one of the first and second legs comprise a plurality of undulations extending from a spaced end of the first and second legs at the connecting portion to an opposite free end of the first and second leg.  
Garrison however, teaches a bite block (figs.1-2) comprising a first leg (10) and a second leg (16) wherein at the first and second legs comprise a plurality of undulations or ribs (50, fig.2) extending from a spaced end of the first and second legs at the connecting portion (12) to an opposite free end of the first and second leg.
In view of the teachings of Garrison, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one of the first and second legs of Cushner et al. by incorporating a plurality of undulations extending from a spaced end of the first and second legs at the connecting portion to an opposite free end of the first and second leg.  The motivation for doing so would be to better grip the teeth and prevent the block or the assembly from slipping.

Allowable Subject Matter
Claims 6 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance

The closest prior art drawn to Cushner et al. U.S. Publication No. (2014/0275803 A1) fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in dependent claims 6 and 22 which recite features not taught or suggested by the prior art drawn to Cushner et al. 
Cushner fails to disclose or fairly suggest wherein said connecting portion comprises a bellowed joint, such that when said connection is formed, said bellowed joint allows adjustment of a position of the first leg relative to the second leg from a first bellowed angle to a second bellowed angle to alter a circumference of said assembly,in combination with the other elements (or steps) of the apparatus and method recited in the claims.  

Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive.
	In response to Applicant argument that in Cushner the inserts 53, 63 are removable from at least one band 55, 65 (insert 53 is not integrally formed with band 65 and insert 63 is not integrally formed with band 55), and thus Cushner cannot teach a connecting portion that integrally couples and spaces the first and second legs, as featured in claim 21; it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  
	In response to Applicant’s argument that Secondly the Office refers to FIG. 7 as disclosing a first angle located between said connecting portion and said first leg; and a second 
In Cushner, FIG. 7 is a perspective view of the adjustable bite block shown in FIG. 6 disposed in a disconnected configuration, according to one embodiment of Cushner. See (Para. [0012]). Further, FIG. 7 shows the adjustable bite block in a disconnected configuration, which is not as it is positioned in the oral cavity (e.g., in situ). FIG. 6 illustrates the adjustable bite block maintaining a patient's mouth in the open position (Para [0011]). As such, FIG. 7 is not showing the adjustable bite block in situ, and thus cannot anticipate claim 21.  Applicant did not specify what type of angle will be formed in-situ, regardless when the device is fully assemble both structures will form an angle.
In response to Applicant’s argument that The wall 80 is not a leg and it is not integrally coupled by the connecting portion 9/ insert 63. It can be seen from annotated FIG. 7 above that the wall 80 is not coupled to the connection portion 9, but that the wall 80 is laterally spaced from the connection portion 9; it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 
In response to Applicant’s arguments that Lastly, the difference in the bands 55, 65 heights does not render the relative angles unequal. Annotated FIG. 6, below, shows the adjustable bite block as it is used in situ. In this instance, the first angle D and the second angle E are equal (as they are both about 180).  Further, the bands 55, 65 must be complementary structures to come together as shown in FIG. 6. As such, applicant believes claim 21 is not anticipated by Cushner, as Cushner fails to disclose each and every element of claim 21.  
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. 
Applicant arguments regarding claims 2-4, 9-10, 17 and 20 are moot, see argument above as to Cushner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        

Page 11 of 19 
App. Serial No.: 15/575,671 
Att'y Docket: NCH-024154 US PCT 

10 of 19 
App. Serial No.: 15/575,671 Att'y Docket: NCH-024154 US PCT 



Page 9 of 19 App. Serial No.: 15/575,671Att'y Docket: NCH-024154 US PCT